 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERTO BENJAMIN SIBRIAN,          )      NO. ED CV 18-1090-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )      JUDGMENT
                                        )
14   NANCY A. BERRYHILL, Deputy         )
     Commissioner for Operations,       )
15   Performing duties and functions not)
     reserved to the Commissioner of    )
16   Social Security,                   )
                                        )
17                  Defendant.          )
     ___________________________________)
18

19        IT IS HEREBY ADJUDGED that the decision of the Commissioner

20   of the Social Security Administration is reversed in part and the

21   matter is remanded for further administrative action consistent with

22   the Memorandum Opinion and Order of Remand filed concurrently

23   herewith.

24
                 DATED: February 26, 2019.
25

26
                                                   /s/
27                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
28
